DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed June 27, 2022. Claims 1 and 12 have been amended. Claims 2, 13, and 20 are cancelled. Claims 1, 3-12, and 14-19 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
The previously pending claim objection is withdrawn in response to Applicant’s claim amendments.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “[t]he real time requirement makes it impractical (in fact, impossible) to perform in the human mind and/or via pencil and paper. And, with all due respect, displaying such information is not an example of organizing human behavior.” (Page 9 of Applicant’s response) The Examiner points out that “real time” does not have a precise definition in the Specification. It could simply mean at a present time. A human could display information in real time by presenting the information when it is current or when it is requested, for example. Furthermore, generally displaying information on an electronic display device is an example of insignificant extra-solution activity, which has also been addressed in the rejection.
Regarding the art rejections, Applicant submits that modifying Tapia to display color coded positive and negative trends “would in fact hamper Tapia’s results and hence work in opposition to Tapia’s principles of operation.” (Page 11 of Applicant’s response) The Examiner respectfully disagrees. Tapia displays information regarding patterns and performance, including through use of a dashboard interface (Tapia: ¶¶ 19, 23, 25). Tapia’s dashboard interface would be capable of displaying any type of trend-related and/or performance-related information; therefore, displaying the type of information disclosed in Henby would not have destroyed the operability of Tapia.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “determining and visualizing compliance data for an organization” (Abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 3-11), Process (claims 12, 14-19)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite determining and visualizing compliance data for a distributed entity with a plurality of facilities located in a plurality of locations and subject to a plurality of different governmental compliance entities by receiving an input feed of the compliance data…and wherein the plurality of compliance systems include at least an anti-fraud system and an anti-corruption system; receiving an input feed of entity data that includes facility-specific data for a plurality of facilities located in the plurality of locations; receiving an input feed of external data, the external data including social media data regarding the entity; storing the compliance data, entity data and external data; deriving key performance indicators from the received compliance data, entity data and external data; displaying time-based visual indicators indicative of a key performance indicator value over a selectable time period for the entity in the plurality of locations; predicting future key performance indicator trends based upon at based at least on the key performance indicator information and corresponding historical data; receiving user input comprising a selected time period for time-based visual indicators indicative of key performance indicator value to be displayed; receiving view filtering user input to select particular elements to be displayed in real time, including a trending filter view wherein a first color code represents whether a particular key performance indicator trend is a good trend and a second color code represents whether the particular key performance indicator trend is a bad trend; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The data gathering and decision-making are examples of mental processes. Data filtering and highlighting data in different colors are also examples of mental processes since they can be performed in the human mind and/or with the use of writing implements (e.g., of varying colors) and paper. Performance and compliance metrics of an entity are evaluated and this speaks to marketing analysis and an assessment of business relations (i.e., organizing human activity). Evaluating compliance, including compliance related to fraud and corruption, is understood to incorporate risk analysis, which is another example of a mental process and of organizing human activity. The dependent claims further present details of these abstract ideas.
The Examiner points out that “real time” does not have a precise definition in the Specification. It could simply mean at a present time. A human could display information in real time by presenting the information when it is current or when it is requested, for example.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include one or more servers; a plurality of computing device-implemented compliance systems communicatively coupled to the one or more servers, each of the compliance systems generating compliance data indicative of compliance in a type of compliance area for the entity in one or more of the plurality of facilities; a data fabric module, configured to execute on the one or more servers and communicate with the plurality of compliance systems; and a dashboard user interface communicatively coupled to the one or more servers and data fabric module. The process claims include computer-device implemented compliance systems, one or more databases, and a dashboard user interface. The article of manufacture claim includes a non-transitory computer readable medium having instructions that are executable by a computing device stored thereon.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 14, 21, 40-43).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, input feeds are received from the compliance systems and/or via the data fabric module. Various types of data are stored into one or more databases. Information is displayed via a dashboard user interface (including through the act of pushing information). Color coding information on a display is also an example of generic processing and display operations.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Henby et al. (US 2009/0138334) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737) in view of Bernardini et al. (US 2010/0031090).
[Claim 1]	Tapia discloses a system for determining and visualizing compliance data for a distributed entity with a plurality of facilities located in a plurality of locations (fig. 1, ¶¶ 17, 19, 32, 41, 54 – Various levels of analysis may be performed, including at a particular geographical area level and at an individual facility level), comprising:
one or more servers (fig. 1, ¶ 16);
a plurality of computing device-implemented compliance systems communicatively coupled to the one or more servers, each of the compliance systems generating compliance data indicative of compliance in a type of compliance area for the entity in one or more of the plurality of facilities (¶¶ 17, 22 – The KPIs are based on the data from the data sources; ¶¶ 38-41 – A KPI that is below or exceeds an acceptable threshold can trigger an alert for anomalous performance. Staying within an accepted threshold is an example of complying with acceptable performance standards; therefore, the data sources may be seen as compliance systems; As seen in fig. 1 and ¶ 17, each data source comes from its own computer-implemented system, i.e., computing-device implemented compliance system);
a data module, configured to execute on the one or more servers and communicate with the plurality of compliance systems (fig. 1, ¶ 16; ¶¶ 17, 22 – The KPIs are based on the data from the data sources; ¶¶ 38-41 – A KPI that is below or exceeds an acceptable threshold can trigger an alert for anomalous performance. Staying within an accepted threshold is an example of complying with acceptable performance standards; therefore, the data sources may be seen as compliance systems), the data module when executing:
receiving an input feed of the compliance data from each of the plurality of compliance systems (¶¶ 17, 22, 24 – The KPIs are based on the data from the data sources; ¶¶ 38-41 – A KPI that is below or exceeds an acceptable threshold can trigger an alert for anomalous performance. Staying within an accepted threshold is an example of complying with acceptable performance standards; therefore, the data sources may be seen as compliance systems);
receiving an input feed of entity data that includes facility-specific data for a plurality of facilities located in the plurality of locations (fig. 1, ¶¶ 17, 19, 32, 41, 54 – Various levels of analysis may be performed, including at a particular geographical area level and at an individual facility level; ¶¶ 13, 17, 19, 24, 21, 25, 48 – The data sources provide information related to an entity);
receiving an input feed of external data, the external data including social media data regarding the entity (fig. 1, ¶¶ 17, 19, 32, 41, 54; ¶¶ 13, 17, 19, 24, 21, 25, 48 – The data sources provide information related to an entity);
storing the compliance data, entity data and external data into one or more databases (¶¶ 13, 16, 28, 30-31, 42, 44, 51);
deriving key performance indicators from the received compliance data, entity data and external data (fig. 1, ¶¶ 17, 22 – The KPIs are based on the data from the data sources; ¶¶ 13, 17, 19, 24, 21, 25, 48 – The data sources provide information related to an entity); and
a dashboard user interface communicatively coupled to the one or more servers and data module, the dashboard user interface configured to display time-based visual indicators indicative of a key performance indicator value over a selectable time period for the entity in the plurality of locations (¶¶ 39-41):
to receive user input comprising a selected time period for time-based visual indicators indicative of key performance indicator value to be displayed via the dashboard user interface (¶ 41 – “…the dashboard module 226 may be configured such that the user may input a time period and a geographical area of interest. In turn, the dashboard module 226 may cause the KPI computation module 220 to calculate KPI trends or retrieve pre-calculated KPI trends for the time period and geographical area of interest. Subsequently, the KPI computation module 220 may use machine learning to identify one or more of these KPI trends as anomalous performance trends 118. The alert module 224 may generate alerts for the anomalous performance trends 118 for presentation by the dashboard module 226. In turn, the user that viewed the alerts may send a query via the dashboard module 226 selecting for viewing a particular anomalous performance trend that is identified by an alert. Accordingly, the KPI computation module 220 may use the dashboard module 226 to display the selected anomalous performance trend at the user device 124.”; ¶¶ 25. 56-57);
to receive view filtering user input to select particular elements to be displayed via the dashboard user interface, including a trending filter view (¶ 41 – “…the dashboard module 226 may be configured such that the user may input a time period and a geographical area of interest. In turn, the dashboard module 226 may cause the KPI computation module 220 to calculate KPI trends or retrieve pre-calculated KPI trends for the time period and geographical area of interest. Subsequently, the KPI computation module 220 may use machine learning to identify one or more of these KPI trends as anomalous performance trends 118. The alert module 224 may generate alerts for the anomalous performance trends 118 for presentation by the dashboard module 226. In turn, the user that viewed the alerts may send a query via the dashboard module 226 selecting for viewing a particular anomalous performance trend that is identified by an alert. Accordingly, the KPI computation module 220 may use the dashboard module 226 to display the selected anomalous performance trend at the user device 124.”; ¶¶ 25. 56-57);
	Tapia does not explicitly disclose that the dashboard user interface is configured:
to predict future key performance indicator trends based upon at least one of the key performance indicator information and corresponding historical data;
to receive view filtering user input to select particular elements to be displayed in real time via the dashboard user interface, including a trending filter view wherein a first color code represents whether a particular key performance indicator trend is a good trend and a second color code represents whether the particular key performance indicator trend is a bad trend.
Henby discloses that a baseline for improvement may be established for performance in an organization and actual performance may be compared to potential expected performance (Henby: ¶ 110). Metrics not meeting certain goals as well as positive and negative trends may be color-coded accordingly (e.g., using the colors green, yellow, and red) (Henby: ¶¶ 170, 181, 189-190, 197, 205-206, 215, 230). Metrics may be evaluated for specified time periods (Henby: ¶¶ 120, 152, 174, 181, 197, 210, 215, 235, 242, 300). A trend shows metrics over time (Henby: ¶¶ 174, 181, 197, 210, 215, 235, 242, 245). Any earlier data showing a trend is historical data relative to newer data in the trend. A trend shows an indication of an expected trajectory (e.g., a trend may be positive or negative, as seen in Henby). Tapia explicitly states that indicators and alerts are provided “in real-time” (Tapia: ¶ 36). As discussed above, Tapia does receive view filtering user input to select particular elements to be displayed via the dashboard user interface, including a trending filter view; Tapia does not disclose the recited details of color coding a key performance indicator trend based on whether or not it is good or bad. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia such the dashboard user interface is configured:
to predict future key performance indicator trends based upon at least one of the key performance indicator information and corresponding historical data;
to receive view filtering user input to select particular elements to be displayed in real time via the dashboard user interface, including a trending filter view wherein a first color code represents whether a particular key performance indicator trend is a good trend and a second color code represents whether the particular key performance indicator trend is a bad trend
so that performance issues may be identified and addressed more quickly by more clearly and concisely bringing them to the attention of anyone reviewing the performance data (as suggested in ¶¶ 197 and 206 of Henby).
Tapia does not explicitly disclose that the distributed entity is subject to a plurality of different governmental compliance entities. Clark discloses an intelligent system and method for receiving regulatory compliance data relevant to companies (including ones with a hierarchy, such as a holding company and corporate entity within the holding company) from one or more regulatory institutions via at least a data feed and/or subscription (Clark: abstract, fig. 3, ¶¶ 7, 11, 39, 41, 60, 62, 86, 100). Tapia also gathers information relevant to entity operations and performance via data feeds (as discussed above). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia such that the distributed entity is subject to a plurality of different governmental compliance entities in order to more comprehensively evaluate the overall performance of the distributed entity by taking into account more factors that affect the overall performance, thereby conveying a more accurate picture of how each entity is doing on multiple levels and from various perspectives.
Tapia does not explicitly disclose pushing information comprising at least one of the key performance indicators to a dashboard user interface, wherein the at least one of the key performance indicators constitutes real time information regarding the compliance data and wherein the dashboard user interface is configured to received key performance indicator information pushed thereto by the data fabric module. Bernardini discloses that messages regarding a factory’s operations are received and used to audit and monitor the factory’s overall health. “Upon update, the data stream is analyzed and the aggregated Key Performance Indicators (KPIs) are calculated and sent to the dashboard display device…” (Bernardini: ¶ 183) Both Tapia and Bernardini process and cause the display of key performance indicator information. Bernardini shows that such information may be displayed as part of a pushing action (as opposed to a pulling action). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia to perform the step of pushing information comprising at least one of the key performance indicators to a dashboard user interface, wherein the at least one of the key performance indicators constitutes real time information regarding the compliance data and wherein the dashboard user interface is configured to received key performance indicator information pushed thereto by the data module in order to allow for more proactive warnings regarding entity operations to be presented more quickly so that corrective measures may be taken more swiftly (as suggested in the abstract of Bernardini).
Tapia, Clark, and Bernardini collect relevant data from data sources (as discussed above) and Clark further tailors the gathered compliance information to the relevant company and its business operations (Clark: ¶ 7). Tapia, Henby, Clark, and Bernardini do not explicitly disclose that the data module is specifically a data fabric module. Klecha discloses that streaming data ingestion, including to ingest data from social networks, may be performed using a Data Fabric and may be used for analytic purposes (Klecha: p. 23: 16-28). “The Data Fabric 230 is a data pipe that lies between the data producer and the data consumer. It comprises a data broker that enables data producers to be decoupled from data consumers, and a routing component that can control access as well as ensure that the appropriate data sets are delivered to the appropriate data consumers. The routing component comprises a horizontally scalable, highly available, highly durable persistent queue that supports multiple concurrent producers and consumers.” (Klecha: p. 24: 17-22) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Bernardini combination such that the data module is specifically a data fabric module in order to enable more efficient management and distribution of large amounts of data, especially in situations where large amounts of data are being handled and targeted to specific end users (as is the situation in the Tapia-Clark combination). Klecha explains that this is a benefit achieved by using a Data Fabric and its substitution for any data distribution approach used by Tapia, Clark, and/or Bernardini would have been well within the technical ability of those skilled in the art and such a modification would have yielded predictable and expected results before Applicant’s effective filing date.
Tapia, Henby, Clark, Klecha, and Bernardini do not explicitly disclose wherein the plurality of compliance systems include at least an anti-fraud system and an anti-corruption system. Dickenson discloses a system and method for compliance management that helps to ensure compliance with anti-corruption and anti-fraud regulations (Dickenson: ¶¶ 3, 10). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Klecha-Bernardini combination wherein the plurality of compliance systems include at least an anti-fraud system and an anti-corruption system in order to expand the usefulness of the Tapia-Henby-Clark-Klecha-Bernardini combination to various environments of periodic compliance management, thereby making the combination more useful and marketable. Furthermore, incorporation of at least an anti-fraud system and an anti-corruption system (for example) could have been added to or substituted with the areas of evaluation presented in Tapia and Clark and such a substitution would have been well within the technical capability of those skilled in the art and the modification would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 4]	Tapia discloses wherein the entity data includes at least one of facility format and size data, human resources data and inventory data (As seen in ¶ 2, multiple entities may be evaluated and the entities may provide mobile communication services to end users; ¶ 19 – “In one example, the data management platform 102 may discover a pattern of web blog posting that indicate users are dissatisfied with an aspect of a service provided by the entity at a particular geographical location. In another example, the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the entity.” The specific type of user device is an example of inventory data related to the entity; ¶ 2 – Resource metrics are also indicative of resource inventory data).
[Claim 5]	Tapia does not explicitly disclose wherein the dashboard user interface displays predictive analytic elements based on the key performance indicators. Clark discloses that a risk score may be used to predict which regulations are highly active and likely to be updated or changed in the future (Clark: ¶ 92). Alerts may also be sent when a user is violating or is about to (i.e., predicted to) violate a regulatory obligation (Clark: ¶¶ 104, 111) and alerts and issues may be displayed on the dashboard (Clark: figs. 8-9, 12-14). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia wherein the dashboard user interface displays predictive analytic elements based on the key performance indicators in order to proactively alert users when conditions of a compliance area or KPI may be violated so that the users are given a better chance to prevent or mitigate the related compliance issues.
[Claim 6]	Tapia discloses wherein the key performance indicators are for a single store (¶¶ 19, 54 – Service provided by the entity at a particular geographical location may be evaluated. Since the entity provides a service, the entity is interpreted as being at least functionally equivalent to a store; As seen in ¶ 2, multiple entities may be evaluated and the entities may provide mobile communication services to end users (which exemplifies a type of service sold to end users, thereby making each entity a type of “store”)).
[Claim 7]	Tapia discloses wherein the key performance indicators are for a commercial region of stores (¶¶ 19, 54 – Service provided by the entity at a particular geographical location may be evaluated. Since the entity provides a service, the entity is interpreted as being at least functionally equivalent to a store; As seen in ¶ 2, multiple entities may be evaluated and the entities may provide mobile communication services to end users (which exemplifies a type of service sold to end users, thereby making the entities an example of “stores” in a commercial region); ¶¶ 32, 54 – Service provided in a particular geographical area may also be evaluated. Services are understood to be provided by entities).
[Claim 8]	Tapia does not explicitly disclose wherein the key performance indicators are for all of the facilities for the entity. Clark discloses that a dashboard view with information regarding rules, requirements, issues, compliance, etc. may be provided for the different corporate entities within a holding company (Clark: fig. 8, ¶ 86), thereby implying that the performance of all facilities (or, equivalently, facilities) of a particular entity may be evaluated. Tapia allows for entities to be evaluated at the individual location level or within a geographical area (Tapia: ¶¶ 2, 19, 32, 54). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia wherein the key performance indicators are for all of the facilities for the entity so that Tapia can allow users in charge of a larger business/company to review the performance issues of the larger business/company at a high level and also at more granular levels, thereby allowing for a better understanding of how the business/company is faring overall and if any of the specific facilities of the business/company require special attention.
Claims 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Henby et al. (US 2009/0138334) in view of Clark et al. (US 2020/0050620) in view of Dickenson et al. (US 2014/0074737) in view of Bernardini et al. (US 2010/0031090).
[Claims 12, 15-18]	Claims 12 and 15-18 recite limitations already addressed by the rejections of claims 1 and 4-8 above; therefore, the same rejections apply, but without reliance on the teachings of Klecha. These claims do not incorporate the data fabric module recited in claim 1 (for which Klecha was relied upon in the rejection of claim 1). The Tapia-Henby-Clark-Dickenson-Bernardini combination addresses all of the limitations of claims 12 and 15-18, as explained in the portions of the rejections of claims 1 and 4-8 that do not incorporate a discussion of Klecha.
Furthermore, Tapia does not explicitly disclose that the input feed includes compliance metrics for respective compliance areas. Clark discloses an intelligent system and method for receiving regulatory compliance data relevant to companies (including ones with a hierarchy, such as a holding company and corporate entity within the holding company) from one or more regulatory institutions via at least a data feed and/or subscription (Clark: abstract, fig. 3, ¶¶ 7, 11, 39, 41, 60, 62, 86, 100). Tapia also gathers information relevant to entity operations and performance via data feeds (as discussed above). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia such that the input feed includes compliance metrics for respective compliance areas in order to more comprehensively evaluate the overall performance of the distributed entity by taking into account more factors that affect the overall performance, thereby conveying a more accurate picture of how each entity is doing on multiple levels and from various perspectives.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Henby et al. (US 2009/0138334) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737) in view of Bernardini et al. (US 2010/0031090), as applied to claim 1 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048) in view of Allen (US 2011/0246382).
[Claim 3]	Tapia, Henby, Clark, Klecha, Dickenson, and Bernardini do not explicitly disclose wherein the plurality of compliance systems further include at least a food safety compliance system, a licensing and permitting compliance system, and an annual reviewing system. However, as discussed above, Tapia and Clark gather data related to assessment of performance against a desired threshold and/or of compliance. Tapia can incorporate feeds from multiple data sources to incorporate in the performance analysis to determine KPIs (Tapia: ¶¶ 13, 17). Gilder discusses how multiple franchisees can be compared to one another in terms of Key Performance Indications (KPIs) (Gilder: ¶¶ 8, 45, 162), demonstrating that franchisees may benefit from the type of KPI analysis of a distributed entity disclosed in Tapia. While Gilder does not set forth the details of all of the possible KPIs for the franchisees, Jacobson facilitates monitoring of franchise outlets, specifically in the art of food outlets/operations, to maintain quality control, including at the individual site level (Jacobson: fig. 7, ¶¶ 6, 9, 11, 33, 54). Collectively, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the standards of the Food and Drug Administration (FDA) and the Hazard Analysis and Critical Control Point (HACCP) guidelines (Jacobson: ¶¶ 21, 41, 59-63). Gilder and Jacobson do not explicitly address a second one of the listed compliance systems; however, Allen explicitly discloses that franchises may be subject to license requirements and would benefit from being notified of updates and new requirements to stay in compliance with the licensing conditions of regulating entities from across multiple states, federal entities, and license boards (Allen: ¶¶ 10-11, 18). Allen’s license tracking system (to assist in compliance) would, in effect, be an example of a licensing and permitting compliance system. Gilder, Jacobson, and Allen exemplify specific environments and situations in which Tapia’s and Clark’s assessment of performance against a desired threshold and/or of compliance would be useful. Gilder further alludes to reporting being performed on a yearly (i.e., annual) basis (Gilder: ¶ 9 references “year-end reports”; ¶ 164 – Data may be viewed for a date range including the “last full year”). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination wherein the plurality of compliance systems further include at least a food safety compliance system, a licensing and permitting compliance system, and an annual reviewing system in order to expand the usefulness of the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination to various environments of periodic compliance management, thereby making the combination more useful and marketable. Furthermore, incorporation of at least a food safety compliance system and a licensing and permitting compliance system (for example) could have been added to or substituted with the areas of evaluation presented in the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination and such a substitution would have been well within the technical capability of those skilled in the art and the modification would have yielded predictable and expected results before Applicant’s effective filing date.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Henby et al. (US 2009/0138334) in view of Clark et al. (US 2020/0050620) in view of Dickenson et al. (US 2014/0074737) in view of Bernardini et al. (US 2010/0031090), as applied to claim 12 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048) in view of Allen (US 2011/0246382).
[Claim 14]	Claim 14 recites limitations already addressed by the rejection of claim 3 above; therefore, the same rationale (specifically introduced in the rejection of claim 3 above) applies to claim 14 as well. (As noted in the rejection of independent claim 12 above, the Klecha reference is not relied upon in this rejection since claims 12 and 14 do not recite the data fabric module of claim 1.)
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Henby et al. (US 2009/0138334) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737) in view of Bernardini et al. (US 2010/0031090), as applied to claims 1 and 12 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048).
[Claim 9]	Tapia, Henby, Clark, Klecha, Dickenson, and Bernardini do not explicitly disclose wherein the plurality of compliance systems includes a food safety compliance system and the social media data indicates complaints about food safety related to the entity. However, as discussed above, Tapia and Clark gather data related to assessment of performance against a desired threshold and/or of compliance. Tapia can incorporate feeds from multiple data sources to incorporate in the performance analysis to determine KPIs (Tapia: ¶¶ 13, 17). Gilder discusses how multiple franchisees can be compared to one another in terms of Key Performance Indications (KPIs) (Gilder: ¶¶ 8, 45, 162), demonstrating that franchisees may benefit from the type of KPI analysis of a distributed entity disclosed in Tapia. While Gilder does not set forth the details of all of the possible KPIs for the franchisees, Jacobson facilitates monitoring of franchise outlets, specifically in the art of food outlets/operations, to maintain quality control, including at the individual site level (Jacobson: fig. 7, ¶¶ 6, 9, 11, 33, 54). Collectively, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the standards of the Food and Drug Administration (FDA) and the Hazard Analysis and Critical Control Point (HACCP) guidelines (Jacobson: ¶¶ 21, 41, 59-63). Tapia further discloses that customer complaints may be gathered via social media (Tapia: ¶ 19). In Jacobson, a lack of compliance could involve a lack of cleanliness in the dining room or improperly cooked food (Jacobson: ¶¶ 61-62). Even though an on-site user makes these observations and enters the information (as seen in Jacobson: ¶ 60), both are reflective of observations that could be made by any human user (similar to the nature of complaints made via social media). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Klecha-Dickenson- Bernardini combination wherein the plurality of compliance systems includes a food safety compliance system and the social media data indicates complaints about food safety related to the entity in order to more readily identify compliance issues with any aspect of the entity, regardless of the type of entity being monitored, thereby expanding the usefulness of the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination. The ability to identify complaints via social media would have provided the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination with additional insights into problems observed by their customers that perhaps the customers were too shy to report at the franchise location or that were reported, but not conveyed to upper management. 
[Claim 10]	Tapia, Henby, Clark, Klecha, Dickenson, and Bernardini do not explicitly disclose wherein the plurality of compliance systems includes a food safety compliance system and food safety compliance data indicating at least a number of food safety-related, government citations issued to the entity in the plurality of facilities. However, as discussed above, Tapia and Clark gather data related to assessment of performance against a desired threshold and/or of compliance. Tapia can incorporate feeds from multiple data sources to incorporate in the performance analysis to determine KPIs (Tapia: ¶¶ 13, 17). Gilder discusses how multiple franchisees can be compared to one another in terms of Key Performance Indications (KPIs) (Gilder: ¶¶ 8, 45, 162), demonstrating that franchisees may benefit from the type of KPI analysis of a distributed entity disclosed in Tapia. While Gilder does not set forth the details of all of the possible KPIs for the franchisees, Jacobson facilitates monitoring of franchise outlets, specifically in the art of food outlets/operations, to maintain quality control, including at the individual site level (Jacobson: fig. 7, ¶¶ 6, 9, 11, 33, 54). Collectively, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the standards of the Food and Drug Administration (FDA) and the Hazard Analysis and Critical Control Point (HACCP) guidelines (Jacobson: ¶¶ 21, 41, 59-63). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination wherein the plurality of compliance systems includes a food safety compliance system in order to expand the usefulness of the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination to various environments of compliance management, thereby making the combination more useful and marketable. Furthermore, incorporation of at least a food safety compliance system (for example) could have been added to or substituted with the areas of evaluation presented in Tapia and Clark and such a substitution would have been well within the technical capability of those skilled in the art and the modification would have yielded predictable and expected results before Applicant’s effective filing date.
Tapia, Henby, Clark, Klecha, Dickenson, and Bernardini do not explicitly disclose wherein food safety compliance data indicates at least a number of food safety-related, government citations issued to the entity in the plurality of facilities. Again, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the standards of the Food and Drug Administration (FDA) and the Hazard Analysis and Critical Control Point (HACCP) guidelines (Jacobson: ¶¶ 21, 41, 59-63). Jacobson allows for each of various sites to be monitored (Jacobson: fig. 7, ¶ 54) and Jacobson walks through various scenarios demonstrating potential violations of food safety-related regulations (Jacobson: ¶¶ 41-45, 58-63). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination wherein food safety compliance data indicates at least a number of food safety-related, government citations issued to the entity in the plurality of facilities in order to provide a manager of the franchises with a good overview of the group of franchises (the plurality of facilities of an entity) as a whole and some insight as to how each individual franchise (facility) is doing, so that problem areas can be pinpointed and addressed more quickly and efficiently. As suggested in ¶¶ 7-8 of Gilder, this ability to evaluate a large entity based on the performance of the entity components (e.g., franchises, facilities) would have improved management of each franchise (facility) and such a benefit would have been similarly reaped with the proposed modifications to the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination before Applicant’s effective filing date.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Henby et al. (US 2009/0138334) in view of Clark et al. (US 2020/0050620) in view of Dickenson et al. (US 2014/0074737) in view of Bernardini et al. (US 2010/0031090), as applied to claim 12 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048).
[Claim 19]	Claim 19 recites limitations already addressed by the rejection of claim 9 above; therefore, the same rationale (specifically introduced in the rejection of claim 9 above) applies to claim 19 as well. (As noted in the rejection of independent claim 12 above, the Klecha reference is not relied upon in this rejection since claims 12 and 19 do not recite the data fabric module of claim 1.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Henby et al. (US 2009/0138334) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737) in view of Bernardini et al. (US 2010/0031090), as applied to claim 1 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048) in view of Allen (US 2011/0246382) in view of Malin et al. (US 2002/0007289).
[Claim 11]	Tapia, Henby, Clark, Klecha, Dickenson, and Bernardini do not explicitly disclose wherein the plurality of compliance systems includes a licensing and permitting compliance system and licensing and permitting compliance data indicating a percentage of valid required licenses and permits held by the entity in the plurality of facilities. However, as discussed above, Tapia and Clark gather data related to assessment of performance against a desired threshold and/or of compliance. Tapia can incorporate feeds from multiple data sources to incorporate in the performance analysis to determine KPIs (Tapia: ¶¶ 13, 17). Gilder discusses how multiple franchisees can be compared to one another in terms of Key Performance Indications (KPIs) (Gilder: ¶¶ 8, 45, 162), demonstrating that franchisees may benefit from the type of KPI analysis of a distributed entity disclosed in Tapia. While Gilder does not set forth the details of all of the possible KPIs for the franchisees, Jacobson facilitates monitoring of franchise outlets, specifically in the art of food outlets/operations, to maintain quality control, including at the individual site level (Jacobson: fig. 7, ¶¶ 6, 9, 11, 33, 54). Collectively, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the standards of the Food and Drug Administration (FDA) and the Hazard Analysis and Critical Control Point (HACCP) guidelines (Jacobson: ¶¶ 21, 41, 59-63). Gilder and Jacobson do not explicitly address licensing and permitting compliance; however, Allen explicitly discloses that franchises may be subject to license requirements and would benefit from being notified of updates and new requirements to stay in compliance with the licensing conditions of regulating entities from across multiple states, federal entities, and license boards (Allen: ¶¶ 10-11, 18). Allen’s license tracking system (to assist in compliance) would, in effect, be an example of a licensing and permitting compliance system. Gilder, Jacobson, and Allen exemplify specific environments and situations in which Tapia’s and Clark’s assessment of performance against a desired threshold and/or of compliance would be useful. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination wherein the plurality of compliance systems includes a licensing and permitting compliance system in order to expand the usefulness of the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini combination to various environments of compliance management, thereby making the combination more useful and marketable. Furthermore, incorporation of a licensing and permitting compliance system (for example) could have been added to or substituted with the areas of evaluation presented in Tapia and Clark and such a substitution would have been well within the technical capability of those skilled in the art and the modification would have yielded predictable and expected results before Applicant’s effective filing date.
	Tapia, Henby, Clark, Klecha, Dickenson, Bernardini, Gilder, and Jacobson do not explicitly disclose wherein licensing and permitting compliance data indicates a percentage of valid required licenses and permits held by the entity in the plurality of facilities. Malin discloses, in the analogous area of compliance management, that “a certain percentage of program compliance deviations” might be allowed when necessary (Malin: ¶ 52). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Henby-Clark-Klecha-Dickenson-Bernardini-Gilder-Jacobson combination wherein licensing and permitting compliance data indicates a percentage of valid required licenses and permits held by the entity in the plurality of facilities in order to allow some slack in compliance to accommodate some reasonable level of flexibility in providing facilities some time to come into compliance, e.g., due to extenuating circumstances.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683